
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1657
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. McDermott (for
			 himself, Mr. Honda,
			 Mr. Larsen of Washington,
			 Mr. Smith of Washington,
			 Mr. Dicks,
			 Mr. Inslee,
			 Mr. Hinchey,
			 Ms. Titus,
			 Mr. Wu, Ms. Hirono, Ms.
			 Woolsey, Ms. Chu,
			 Ms. Matsui,
			 Ms. Speier, and
			 Ms. Tsongas) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Ichiro Suzuki, outfielder
		  for the Seattle Mariners, for becoming the first player in the history of Major
		  League Baseball with at least 200 base hits in 10 consecutive
		  seasons.
	
	
		Whereas, on September 23, 2010, Ichiro Suzuki, outfielder
			 for the Seattle Mariners, became the first player in the history of Major
			 League Baseball with at least 200 base hits in 10 consecutive seasons, breaking
			 a record of 8 consecutive seasons by Willie Keeler that had stood for 108
			 years;
		Whereas Ichiro Suzuki was previously tied with Ty Cobb,
			 who recorded at least 200 hits in 9 seasons between 1907 and 1924;
		Whereas Ichiro Suzuki set the record with a line-drive
			 single to center field in the fifth inning against the Toronto Blue
			 Jays;
		Whereas only Pete Rose, with 10 200-hit seasons ties
			 Ichiro Suzuki in the number of 200-hit seasons, although that feat was not
			 accomplished in consecutive seasons;
		Whereas Ichiro Suzuki moved to the United States in 2001
			 to play for the Seattle Mariners, after playing 9 years for the Orix Blue Wave
			 in Japan;
		Whereas Ichiro Suzuki became the first fielder in Major
			 League Baseball who was born in Japan;
		Whereas Ichiro Suzuki has played outfield for the Seattle
			 Mariners since April 2, 2001, has earned 9 consecutive Gold Glove awards, and
			 has made 10 consecutive All-Star Game appearances; and
		Whereas Ichiro Suzuki is the first Major League Baseball
			 player to be inducted into the Japanese Baseball Hall of Fame: Now, therefore,
			 be it
		
	
		That the House of Representatives
			 recognizes and congratulates Ichiro Suzuki, outfielder for the Seattle
			 Mariners, for becoming the first player in the history of Major League Baseball
			 with at least 200 base hits in 10 consecutive seasons.
		
